DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, 15-17, 77, and 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2016/0031349 to Lee.
Lee ‘349 teaches limitations for a “rivet tape joining clip” – the preamble recitation of intended use doesn’t clearly define any particular structure of the claimed clip that might be relied on to patentably distinguish from the well known structure of the prior art, “comprising an elongate body” – as shown in Fig 1, “provided with a plurality of projections which extend from one side of the elongate body, wherein the projections are provided with radially outward laterally projecting lips” – the centrally-located mushroom-shaped projections 112, “wherein the elongate body comprises an inner a central portion and outer side portions provided on either side of the inner central portion, and wherein the outer side portions are thicker than the inner central portion” – 140 as shown in Fig 2 for example.
As regards claim 2, reference teaches further limitation of “the laterally projecting lips are located at distal ends of the projections. 
As regards claim 3, reference teaches further limitation of “the elongate body is provided with two inner projections located towards a centre of the elongate body and two outer projections located towards ends of the elongate body” – one of ordinary skill in the art would recognize that among the many projections shown, the reference explicitly illustrates projections having the broadly-recited relationship. 
    PNG
    media_image1.png
    357
    538
    media_image1.png
    Greyscale

As regards claim 4, reference teaches further limitation of “the elongate body is provided with four or more projections” – as shown. 
As regards claim 5, reference teaches further limitation of “a separation between the outer projections and a respective inner projection is double a separation between the inner projections” – as indicated in the annotated figure herein above.
As regards claim 6, reference teaches further limitation of “the clip includes a pair of projections with a separation that is smaller than the separation between other projections” – two adjacent projections are shown to have a separation that is less than two projections that are 2 or 4 apart for example wherein teaching of either alternatively-phrased limitations anticipates the claim.  Reference further teaches other of the alternatively-phrased limitations - “or is smaller than a multiple of the separation between other projections” – a pair that is 1 apart have a separation that is smaller than at least some multiple of the separation between two projections that are separated 1 or 2 or 3 or 4 apart. For example three x the disclosed 1 apart separation is larger than the separation between two projections spaced 1 apart.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
As regards claim 7, reference teaches further limitation of “the difference in separations correspond with stretching that occurs between the pair of projections when the clip is used” – one of ordinary skill in the art would recognize that prior art structure is inherently capable of separations meeting broad terms of the claim resulting from stretching during use due to materials disclosed.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
As regards claim 10, reference teaches further limitation of “the clip is provided with four projections, an inner pair of projections being having a separation which is smaller than the separation between other projections” – one of ordinary skill in the art would recognize that among the many projections shown, the reference explicitly illustrates projections having the broadly-recited relationship.
As regards claim 11, reference teaches further limitation of “the clip is provided with six projections, an inner pair of projections being having a separation which is less than twice the separation between other projections” – one of ordinary skill in the art would recognize that among the many projections shown, the reference explicitly illustrates projections having the broadly-recited relationship. 
As regards claim 12, reference teaches further limitation of “the projections are provided with a convex lowermost surface” – the prior art projections are shown to have a convex shaped shaft and a convex shaped head, either of which anticipates broad recitation of ‘lowermost’ which is not defined with respect to other claimed structure so as to distinguish from the arrangement of the prior art.
As regards claim 15, reference teaches further limitation of “the clip has a face at each end of the elongate body” – the end face as shown and the end face facing out of the page, “and wherein each face tapers outwardly from an end point (a point on the upper (as shown in Fig 1) edge of a sidewall) of the clip” – as shown wherein the base is tapered outwardly from point(s) at an upper edge of the sidewall(s) towards the lower surface of the base. 
As regards claim 16, reference teaches further limitation of “the projections are generally cylindrical” – as shown particularly as the limitation is interpreted in light of the present disclosure. 
As regards claim 17, reference teaches limitations for a “rivet tape joining clip comprising an elongate body provided with four or more generally cylindrical projections which extend from one side of the elongate body, wherein the projections are provided with laterally projecting lips; wherein the elongate body comprises an inner a central portion and outer side portions provided on either side of the inner central portion, and wherein the outer side portions are thicker than the inner central portion” – as shown, described, and otherwise discussed in greater detail herein above.
As regards claim 77, reference teaches further limitation of “the elongate body defines an elongate axis and a length that extends parallel to the elongate axis, and wherein the outer portions extend along a majority of the length of the elongate body” – as shown.
As regards claim 78, reference teaches further limitation of “the elongate body is concave extending away from the plurality of projections” – the hollow of the upper-facing side defined by the sidewalls anticipates broad limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2016/0031349 to Lee.
As regards claim 8, although reference doesn’t disclose exact separations, i.e., “the difference in separations is up to around 2mm” – one of ordinary skill in the art would recognize that ‘separations’ as broadly claimed (as discussed herein above), being up to around 2mm would have been obvious design choice or engineering expedient in straightforward scaling and optimization of the disclosed structure for a particular environment of intended use. 
As regards claim 9, although reference doesn’t disclose exact separations, i.e., “the difference in separations is around 1mm” – one of ordinary skill in the art would recognize that ‘separations’ as broadly claimed (as discussed herein above), being up to around 1mm would have been obvious design choice or engineering expedient in straightforward scaling and optimization of the disclosed structure for a particular environment of intended use.

Allowable Subject Matter
Claims 18-27 are allowed.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677